—In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Golia, J.), entered April 25, 1997, which, inter alia, denied his motion to set aside a jury verdict in favor of the defendant.
Ordered that the order and judgment is affirmed, with costs.
It is well settled that a verdict in favor of the defendant should not be set aside unless the evidence preponderates so heavily in the plaintiff’s favor that the verdict could not have been reached on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744). Here, there was sufficient evidence to support the jury’s verdict that the plaintiff did not sustain a serious injury pursuant to Insurance Law § 5102 (d) (see, Keegan v Prout, 215 AD2d 629). Accordingly, the Supreme Court properly denied the plaintiffs motion to set aside the verdict.
The plaintiffs remaining contentions are without merit. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.